Fourth Court of Appeals
                               San Antonio, Texas
                                     August 5, 2015

                                  No. 04-15-00074-CV

                                     Stacey SCOTT,
                                        Appellant

                                            v.

                   Larry FURROW and Keller Williams Legacy Group,
                                   Appellees

              From the 25th Judicial District Court, Guadalupe County, Texas
                               Trial Court No. 13-1125-CV
                       Honorable W.C. Kirkendall, Judge Presiding


                                     ORDER
       Appellant has filed an unopposed motion for extension of time to file her brief,
requesting an extension to September 30, 2015. NO FURTHER EXTENSIONS WILL BE
GRANTED.



                                                 _________________________________
                                                 Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of August, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court